DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Karen Whitney on 05/20/22.
The application has been amended as follows: 
8. (Currently Amended) The method of claim 6, wherein the first conditions comprise: a temperature in a range of 20 to 30°C and a relative humidity in a range of 0 to 90% and the two or more in vivo stimuli of the second conditions comprise a temperature in a range of about 36 to about 40°C, and one or more of: saline, plasma, white blood cells, platelets, red blood cells, water, absence of light, antibodies, and enzymes.  
9. (Currently Amended) The method of claim 6, wherein the first elastic modulus is in a range of 1300 to 2200 MPa and the second elastic modulus is in a range of 10 to 650 MPa. 

Election/Restrictions
Claims 6, 8-10 allowable. The restriction requirement in between Groups I & II as set forth in the Office action mailed on 03/28/22, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 03/28/22 is withdrawn.  Claims 1, 3-5, directed to Group I are being rejoined and no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 3-6, 8-10 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In claims 1, 2-5, the claims in this application have been allowed because the prior art of record fails to disclose either single or in combination the claimed a method of making a medical device including: a catheter tubing comprises a first elastic modulus under first conditions prior to entry into a patient, wherein the first elastic modulus is at least 1300 MPa.
In claims 6, 8-10, the claims in this application have been allowed because the prior art of record fails to disclose either single or in combination the claimed a method of delivering a medical fluid to a patient including: inserting a catheter tubing into a patient under first conditions when the catheter tubing comprises a first elastic modulus is at least 1300 MPa.
The closet prior art of record is Urakawa et al. (US 6,342,047), Kitou et al. (EP 0914836A2), however these references do not disclose the device as claimed or described above.
Prior art Urakawa
Regarding claim 1, Urakawa discloses a method of making a medical device including a catheter tubing comprising: 
producing a catheter tubing 6DOCKET # P-15309.US01DIVPATENT 32comprises: an elongate body having a section of catheter tubing discrete (stripes) from the elongate body to form the catheter tubing such that the catheter tubing comprises a first elastic modulus (Young’s modulus at dry condition at 25C) prior to entry into a patient, wherein the producing comprises: providing a base polyurethane, see abstract; providing a compound polyurethane comprising: a thermoplastic polyurethane and a radiopaque material, col. 8, lines 29-42;
and co-extruding the base polyurethane and the compound polyurethane to form elongate body of the base polyurethane and the section discrete (strips) from the elongate body of the compound thermoplastic polyurethane, col. 8, lines 29-42;
when exposed to second/wet conditions comprising two or more in vivo stimuli for a time, the catheter tubing comprises a second elastic modulus that is not more than 50% of the first elastic modulus.  For example: at the dry/first condition at 25C, the first elastic modulus = 55 kgf/mm2, but under wet/second condition at 37C, the second elastic modulus decreases by 25 kgf/mm2, col. 7, lines 15-33, which is less than 50% of the first elastic modulus. 
Urakawa fails to disclose that the first elastic modulus is at least 1300 MPa (132kgf/mm2). It is noted that Urakawa discloses a first elastic modulus (in a dry condition at 25C) of 50 kgf/mm2 (col. 7, lines 20-24), 59kgf/mm2 (Example 1), and so on... which is less than 1300 MPa (or less than 132kgf/mm2).

Regarding claim 6, Urakawa discloses a method of delivering a medical fluid to a patient comprising: 
obtaining a catheter tubing 6 comprises: an elongate body comprising a base thermoplastic polyurethane (plurality of polyurethane resin) that is product from a reaction of a diisocyanate, a diol chain extender, and at least one polyglycol, col. 5, lines 30- col. 6, line 15.
Note: the limitation “optionally further, an amine-terminated polyether, the base thermoplastic polyurethane optionally further comprising an antithrombogenic agent, an antimicrobial agent, a lubricant, a colorant, an active pharmaceutical, or combinations thereof” is broadest interpretation that the limitations follow the recitation “optionally” that do not need to include a part of the claimed invention. 
Urakawa further discloses that one or more elongate stripes co-extruded with the base thermoplastic polyurethane (e.g. an indwelling catheter having a plurality of stripes formed by coextrusion of a polyurethane resin, col. 8, lines 34-36; the elongate stripes comprising a compounded polyurethane (being formed at least one strip, col. 8, lines 29-42); the elongate stripes comprising a compounded thermoplastic polyurethane comprising: a thermoplastic polyurethane and a radiopaque material (e.g. at least one stripe of polyurethane resin containing an X-ray opaque agent... An indwelling catheter having a plurality of stripes formed by coextrusion of a polyurethane resin for a matrix of the catheter and a polyurethane resin for stripes containing the X-ray opaque agent, col 8, lines 29-37;
Note: the limitation “co-extruded” is a product-by-process and has not been given weight in determining the patentability of the device claim. See MEPE §2113. Thus, the limitation “one or more elongate stripes co-extruded with the base thermoplastic polyurethane” is broadest interpreted such as the elongate stripes being embedded/attached into the base thermoplastic polyurethane. However, as discussed above, Urakawa discloses that the strips co-extruded with the base thermoplastic polyurethane.
Urakawa discloses a step of inserting the catheter tubing 6 into a patient under first condition (dry condition at 25oC) when the catheter tubing comprises a first elastic modulus (in Examples 1-13) less than 1300 MPa.
indwelling the catheter tubing for a time under second conditions (wet condition at 37oC) when the catheter tubing is exposed to two or more in vivo stimuli (e.g. temperature in the range of 37oC, and inserting into the blood vessel, e.g., red/white blood cells) and the catheter tubing comprises a second elastic modulus that is not more than fifty percent of the first elastic modulus.  For example: at the dry/first condition at 25C, the first elastic modulus = 55 kgf/mm2, but under wet/second condition at 37C, the second elastic modulus decreases by 25 kgf/mm2, col. 7, lines 15-33, which is less than 50% of the first elastic modulus. 
Urakawa fails to disclose that the first elastic modulus is at least 1300 MPa (132kgf/mm2). It is noted that Urakawa discloses a first elastic modulus (in a dry condition at 25C) of 50 kgf/mm2 (col. 7, lines 20-24), 59kgf/mm2 (Example 1), and so on... which is less than 1300 MPa (or less than 132kgf/mm2).



Prior art Kitou
Regarding claim 1, Kitou discloses a method of making a medical device including a catheter tubing comprising: producing an elongate body having a section of catheter tubing discrete 11 from the elongate body to from the catheter tubing such that the catheter tubing comprises a first elastic module 20kgf/mm2 under first/dry conditions (at 25C) prior to entry into a patient (see abstract); wherein the producing comprises: providing a base polyurethane, para [0010]; providing a compound polyurethane comprising: a thermoplastic polyurethane and a radio-paque material, para [0025]; co-extruding the base polyurethane and the compounded polyurethane to form the elongate body of the base polyurethane and the second discrete/stripes 11 from the elongate body of the compounded thermoplastic polyurethane, para [0025].; wherein when exposed a second/wet conditions comprising two or more in vivo stimuli (in blood) for a time, the catheter tubing comprises a second elastic modulus about 15 kgf/mm2 (see abstract) which is not more than 50% of the first elastic modulus. 
Kitou fails to disclose the first elastic module is at least 1300 MPa.

Regarding claim 6, 
Kitou discloses a method of delivering a medical fluid to a patient comprising: 
obtaining a catheter tubing comprising:Page 2 of 5RESPONSE TO ELECTION/RESTRICTION REQUIREMENTSerial Number: 16/788,937Docket: P-15309.USO1DIVFiling Date: Feb 12, 2020 Title: Catheter Tubing With Tailored Modulus Responsean elongate body comprising a base thermoplastic polyurethane that is a product from a reaction of: a diisocyanate, a diol chain extender, and at least one polyglycol, para [0010-0013]
Note: the limitation “optionally further, an amine-terminated polyether, the base thermoplastic polyurethane optionally further comprising an antithrombogenic agent, an antimicrobial agent, a lubricant, a colorant, an active pharmaceutical, or combinations thereof” is broadest interpretation that the limitations follow the recitation “optionally” that do not need to include a part of the claimed invention. 

Kitou discloses one or more elongate stripes 11 co-extruded with the base thermoplastic polyurethane, the elongate stripes comprising a compounded thermoplastic polyurethane comprising a thermoplastic polyurethane and a radiopaque material, para [0025]; 
inserting the catheter tubing into a patient under first/dry conditions when the catheter tubing comprises a first elastic modulus of 20 kgf/mm2 (see abstract) which is less than 1300 MPa (132 kgf/mm2); indwelling the catheter tubing for a time under second/wet conditions when the catheter tubing is exposed to two or more in vivo stimuli (blood, e.g., red/white blood cells) and the catheter tubing comprises a second elastic modulus about 15 kgf/mm2 (see abstract) which is not more than 50% of the first elastic modulus. 
Kitou fails to disclose the first elastic module is at least 1300 MPa.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Quynh-Nhu H. Vu/
Quynh-Nhu H Vu
Primary Examiner, Art Unit 3783